Title: From Charles Thomas Clark to Sarah Smith Adams, 23 March 1818
From: Clark, Charles Thomas
To: Adams, Sarah Smith


				
					My Dear Mother
					U.S. Ship Washington—23d: March 1818.—
				
				It has been much longer since I wrote to you than I intended. The opportunities by which I have sent letters to dear Susan have been unexpected and sometimes I have scarcely had time to write to her; and I know that she would always inform you and my other friends of my situation. I wrote to her the other day by a vessel going to the rock of Gibralter. My health has very much improved notwithstanding the disadvantage of the voyage to England at so unfavourable a season. By the advice of the physicians of the Squadron I have given over exposing myself on board ship and sh have resided in Messina two months. It is a large town on the island of Sicily where the celebrated Scylla and Charybdis are; opposite to the Calabrian shore. It is said to be healthy in summer but in winter the changes are more frequent than any place in the U. States. I had determined to go to Rome or Pisa and as the Washington sailed yesterday for Naples I have taken passage in her. I believe I shall leave her there and go from thence to Rome. It is said she will go home and if it be to Boston I will be able to send some little curiosities to my dear Wife. I sent some little things by a vessel from Messina; but those were none very rare .—I am in hopes the warm weather now coming on I shall get entirely rid of my cough. I will not go to any place where I cannot readily receive letters; for I have none yet and my anxiety encreases every day to hear from dear Susan. I trust I shall get letters soon for I have suffered a good deal in knowing what she must suffer. If it had pleased God that I could have remained with her in her tender situation it would have been a blessing I should have been most grateful for. It has been a severe trial to us both and I fondly hope to be repaid by our meeting, when I shall be doubly blessed by the sight of my child. I have suffered so much from leaving her that should my health be restored I have determined to relinquish a profession to enjoy and improve in which the mind must become callous and indifferent to every endearing domestic tie. If my nation could ever have become so perverted the time is now past and my dear wife and child require that attention in which duty and inclination are most intimately combined. I am well aware that it will require exertions to support them; but to do that any situation is preferable to my present. If I can obtain a tolerable means of subsistence on shore I will not neglect it for I now know I have no resources of my own to depend on other than personal exertions.—If we have a wind we shall be in Naples tomorrow. I shall have an opportunity of seeing places the antiquities and unequaled beauties of which would once have filled me with rapture and delight. I now consider them only as in the light of my being restored to that health which is so necessary for my dear wife and child. My anxiety and uneasiness now (in despight of my exertions) are greater every day and it will be a long long time before I shall be made easy. In the Merciful Providence of God I trust.Give my love and best wishes to Mrs. Johnson, if I could meet with a safe opportunity I would send her a Leghorn bonnet which are very fine here. My love also to Miss Smith and when I next see her I hope I shall not require that kind nursing; which if I required did here I should not experience and for which I shall ever be so grateful: also to Mr: Johnson and his Father and Mother, and a kiss to John and Alexander. I hope dear mother that you have enjoyed good health through the winter: the warm weather will soon enable you to take exercise.I am with the most affectionate wishes / Your Son
				
					Chars: T. Clark
				
				
			